               Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 1 of 15




   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   ----------------------------------------------------------------------X
   JANE DOE,                                                                    Civil Action No. 1:19-cv-2678

                                                                 Plaintiff,

           -against-
                                                                                              COMPLAINT

   GONG XI FA CAI, INC., and d/b/a ALTA RESTAURANT, and
   ANTHONY BRIATICO, individually, and
   CHRISTOPHER CHESTNUT, individually,
                                                                                          Plaintiff Demands a
                                                                                                 Trial By Jury


                                                                  Defendants.
   ----------------------------------------------------------------------X




           Plaintiff, JANE DOE, (hereinafter referred to as “Plaintiff” and/or “DOE”), by and through

   Plaintiff’s attorneys, DEREK SMITH LAW GROUP, PLLC, as and for Plaintiff’s Complaint in

   this action against the Defendants, (hereinafter collectively referred to as Defendants), respectfully

   alleges as follows upon information and belief:

                                               NATURE OF CASE

1. This action arises out of the unlawful discrimination, hostile work environment, retaliation and

   unlawful constructive termination of Defendants against Plaintiff DOE.

2. Plaintiff DOE complains pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42

   U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991, Pub.

   L. No. 102-166 (“Title VII”), the laws of the State of New York, and the Administrative Code of

   the City of New York, based upon the supplemental jurisdiction of this Court pursuant to United

   Mine Workers of America v. Gibbs, 383 U.S. 715 (1966), and 28 U.S.C. § 1367 seeking declaratory

                                                           1
              Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 2 of 15




   and injunctive relief and damages to redress the injuries Plaintiff has suffered as a result of, inter

   alia, gender discrimination, sexual harassment, hostile work environment and retaliation by

   Defendants.

                                   JURISDICTION AND VENUE

3. This Court has jurisdiction based on 28 U.S.C. § 1331 and supplemental jurisdiction over the state

   law claims under 28 U.S.C. § 1367.

4. Jurisdiction of this action is conferred upon this Court as this case involves a Federal Question

   under Title VII. The Court also has jurisdiction pursuant to 29 U.S.C. §2617; 28 U.S.C. §1331,

   §1343 and pendent jurisdiction thereto.

5. 28 U.S.C. §1331 states that “The district courts shall have original jurisdiction of all civil actions

   arising under the Constitution, laws, or treaties of the United States.”

6. Jurisdiction of this action is also conferred upon this Court pursuant to 28 U.S.C. §1332(a).

   Plaintiff presents claims arising, inter alia, under Federal law and the amount in controversy

   exceeds $75,000.00, exclusive of interest and costs.

7. Plaintiff filed a complaint with the Equal Employment Opportunity Commission on November 13,

   2017.

8. Plaintiff received a Notice of Right to Sue letter from the EEOC on or about June 27, 2018.

9. Plaintiff entered into an agreement that tolled all applicable limitations periods in this matter (the

   “Tolling Agreement”) with Defendants on or about September 24, 2018 which tolled the ninety

   (90) day period with the respect to the Right To Sue issued by the EEOC and all other applicable

   limitations periods.

10. Plaintiff satisfied all administrative prerequisites and is filing this case within the period covered

   by the Tolling Agreement.



                                                      2
              Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 3 of 15




11. Venue is proper in that the events arose in New York County within the Southern District of New

   York.

                                              PARTIES

12. Plaintiff JANE DOE (hereinafter referred to as “DOE” and/or “Plaintiff”) is an individual woman

   who is a resident of the State of New York, County of New York.

13. At all times material, Defendant GONG XI FA CAI, INC. d/b/a ALTA RESTAURANT

   (hereinafter also referred to collectively as “ALTA,” and/or “Defendant”) is a domestic not-for-

   profit corporation located in the state of New York.

14. Defendant GONG XI FA CAI, INC. d/b/a ALTA RESTAURANT is a hospitality business that

   owns and operates several restaurant locations, including the Mediterranean restaurant ALTA

   in New York City’s West Village.

15. Defendant ALTA RESTAURANT is the above referenced restaurant in New York City’s West

   Village.

16. At all times material, Defendant CHRISTOPHER CHESTNUT (hereinafter referred to as

   “CHESTNUT” or “Defendant CHESTNUT”) was Plaintiff’s supervisor and a co-owner of ALTA.

17. At all times material, Defendant’s Supervisor EVA (surname unknown at present) (hereinafter

   referred to as “EVA”) was Plaintiff’s supervisor and a co-owner of ALTA.

18. At all times material, Defendant ANTHONY BRIATICO (“BRIATICO” or “Defendant

   BRIATICO”) held supervisory authority over Plaintiff, controlling many tangible aspects of her

   job duties, including the power to hire and fire Plaintiff.

19. Upon information and belief, at all times relevant to this Complaint, Defendants meet the definition

   of an "employer" under all applicable state and local statutes and employed fifteen (15) or more

   employees.



                                                     3
              Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 4 of 15




                                          MATERIAL FACTS

20. On or about July 7, 2017, Defendant hired Plaintiff as a server.

21. Immediately after Plaintiff DOE’s started working for Defendant, Defendant BRIATICO began

   flirting with Plaintiff DOE.

22. By way of example, Defendant BRIATICO began flirting with Plaintiff DOE by touching

   her mid-back and shoulder and standing inappropriately close to her and would call Plaintiff DOE,

   “BABY,” and, “MI AMOR.”

23. On or about July 8, 2017, Defendant BRIATICO called Plaintiff DOE into his office and asked

   her, “ARE YOU IN A RELATIONSHIP WITH ANYONE?” Plaintiff replied, “Yes, I have a

   boyfriend.”

24. As a result of Plaintiff DOE’s response, Defendant’s bullying, harassment and attempts at

   seduction and sexual coercion intensified.

25. By way of example only, Defendant BRIATICO began blaming Plaintiff in front for her co-workers

   for being slow and for failing to do tasks that were not in her job description.

26. On or about July 17, 2017, while Plaintiff DOE was working in the bar area searching for a specific

   dessert wine, Defendant BRIATICO offered to “help” Plaintiff.

27. As Defendant BRIATICO “helped” Plaintiff DOE, he continually touched her arm and while

   he stood inappropriately close behind Plaintiff, BRIATICO caressed and massaged Plaintiff’s

   shoulders down to the middle of her back.

28. Plaintiff felt extremely uncomfortable and humiliated and moved away from BRIATICO making

   it clear that she was categorically opposed to BRIATICO’s inappropriate, unwanted and sexually

   motivated physical contact.

29. On or about July 24, 2017, Defendant BRIATICO threw garbage at Plaintiff DOE and then



                                                     4
              Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 5 of 15




   Supervisor BRIATICO demanded that Plaintiff pick up the garbage he threw.

30. On or about July 26, Plaintiff DOE was changing in the restroom at work. When Plaintiff DOE

   came out of the restroom, Defendant BRIATICO creepily instructed her, "NEXT TIME CALL

   ME... I WILL HELP YOU CHANGE BABY.”

31. On or about August 4, Defendant BRIATICO walked up to Plaintiff DOE and, without asking for

   her consent, grabbed the collar of Plaintiff’s work-shirt and adjusted the collar. Plaintiff DOE was

   shocked that Supervisor BRIATICO was touching her and put her hands up to push BRIATICO’s

   hands away.

32. On or about August 7, 2017, Defendant aggressively slapped Plaintiff DOE’s arm. Plaintiff

   complained to BRIATICO that the aggressive slap was inappropriate asked him not to hit her

   again.

33. On or about August 10, 2017, while Plaintiff DOE was working upstairs searching in a refrigerator

   for a specific white wine to serve a group of customers, Defendant BRIATICO surprised Plaintiff

   by coming up from behind.

34. Defendant BRIATICO then grabbed Plaintiff DOE from behind and touched her back in a

   flirtatious manner for an inordinately long and uncomfortable period of time.

35. Plaintiff DOE asked Defendant BRIATICO to stop touching her. In response, Defendant

   BRIATICO threatened, “ARE YOU [JANE DOE], THE GIRL WHO USED TO WORK

   HERE BEFORE?” The clear message conveyed was that BRIATICO was threatening Plaintiff’s

   employment because she complained about BRIATICO’s inappropriate and unwanted physical

   contact.

36. Later that same day, Defendant BRIATICO called Plaintiff DOE “BABY.” Plaintiff asked

   Defendant to stop calling her “BABY.” Defendant BRIATICO replied, “BUT I CALL



                                                    5
             Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 6 of 15




   EVERYONE ‘BABY.’”

37. On or about August 14, 2017, Defendant BRIATICO called Plaintiff DOE “BABY” and “MI

   AMOR.” Plaintiff again asked Defendant BRIATICO to stop calling here those names. Defendant

   BRIATICO responded, “OKAY, JERK-FACE…”

38. Later that same day, in retaliation against Plaintiff DOE for her opposition of Defendant

   BRIATICO’s unwelcome sexual conduct, Defendant threw trash at Plaintiff.

39. On or about August 16, 2017, Plaintiff DOE learned that a previous female hostess at the

   restaurant was also a victim of Defendant BRIATICO’s sexual harassment. When this hostess

   made complaints to Defendants, Defendants failed to respond to her complaints and the hostess

   was eventually forced to resign.

40. On or about September 5, 2017, Plaintiff DOE spoke to Defendant’s Supervisor JANET to

   complain about Defendant BRIATICO’s sexual harassment.

41. Plaintiff DOE told Defendant’s Supervisor JANET that she needed to request a meeting with

   Defendant CHESTNUT and Defendant’s Supervisor EVA, the owners of the restaurant, regarding

   Defendant BRIATICO’s inappropriate and sexually harassing conduct.

42. Defendant’s Supervisor JANET scheduled a meeting for September 8, 2017.

43. On or about September 8, 2017, at the meeting, Plaintiff DOE told Defendant CHESTNUT

   about Defendant BRIATICO’s constant sexual harassment, including Supervisor BRIATICO’s

   unwelcome physical conduct, sexual advances, and comments mentioned above.

44. Defendant CHESTNUT assured Plaintiff DOE her complaints would be confidential and

   guaranteed Defendant and Defendant BRIATICO would not retaliate against her.

45. Defendant CHESTNUT ended the meeting stating, “SOME MEN LIKE WOMEN MORE

   THAN OTHERS,” in reference to Defendant BRIATICO’s sexual harassment.



                                                 6
              Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 7 of 15




46. On the same day as the meeting, Defendant BRIATICO indicated that he knew Plaintiff DOE

   made complaints about him to Defendant CHESTNUT and Supervisor BRIATICO began to

   interfere with Plaintiff’s job duties.

47. Once BRIATICO began retaliating after Plaintiff made a formal complaint to Defendant

   CHESTNUT it became obvious that Defendants would conduct no investigation nor take any

   substantive measures to remedy or cease Defendant BRIATICO’s sexual harassment of Plaintiff.

48. By way of example, Supervisor BRIATICO’s retaliated against Plaintiff DOE by assigning her

   to an extremely busy section that she was not trained to work. Defendant BRIATICO blamed

   Plaintiff DOE for other employee’s mistakes, then screamed at Plaintiff DOE in front of

   customers and coworkers in order to humiliate and intimidate her.

49. As a result of Defendant BRIATICO’s continued harassment, Plaintiff DOE felt extremely

   humiliated, degraded, victimized, embarrassed and severely emotionally distressed.

50. On or about September 9, 2017, while Plaintiff DOE worked on the mezzanine level, Defendant

   BRIATICO touched Plaintiff’s back and slapped her arm twice.

51. On or about September 10, 2017, Plaintiff DOE sent text messages to Defendant’s Supervisor

   JANET to notify Defendant that she would be resigning because of the continued sexual

   harassment and hostile work environment.

52. The above are just some examples of some of the unlawful discrimination and retaliation to

   which Defendant subjected Plaintiff.

53. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded, victimized,

   embarrassed, and emotionally distressed.

54. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff has endured unlawful

   humiliation resulting in extreme emotional distress, severe depression, extreme anxiety, and



                                                  7
                Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 8 of 15




   physical ailments.

55. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff has endured financial

   hardships and irreparable damage to Plaintiff’s professional reputation.

56. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will continue

   to suffer the loss of income, the loss of a salary, bonuses, benefits and other compensation, which

   such employment entails. Plaintiff has also suffered future pecuniary losses, emotional pain,

   suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses. Plaintiff

   further claims aggravation, activation, and/or exacerbation of any preexisting condition.

57. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

   knowledge of the law, Plaintiff demands Punitive Damages against all Defendants jointly and

   severally.

58. Plaintiff claims unlawful constructive and/or unlawful actual discharge and also seeks

   reinstatement.

59. Plaintiff claims alternatively (in the event Defendants Claim so or that the Court determines) that

   Plaintiff is an Independent Contractor, and Plaintiff makes all applicable claims for the above

   conduct and facts under the applicable law pertaining to Independent Contractors.

60. Plaintiff claims a continuous practice of discrimination and makes all claims herein under the

   continuing violations doctrine.

                              AS A FIRST CAUSE OF ACTION
                           DISCRIMINATION UNDER TITLE VII
                             (Not Against Individual Defendants)

61. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint as if fully set forth at length




                                                     8
                Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 9 of 15




62. Title VII states in relevant part as follows:

   “(a) Employer practices:

   It shall be an unlawful employment practice for an employer:

   (1)    to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against
   any individual with respect to his compensation, terms, conditions, or privileges of employment,
   because of such individual’s race, color, religion, sex, or national origin.”


63. This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil Rights

   Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, for relief based upon the unlawful

   employment practices of the above-named Defendants. Plaintiff complains of Defendants’

   violation of Title VII's prohibition against discrimination in employment based, in whole or in

   part, upon an employee's sex, gender, and national origin.


64. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e et seq., by

   terminating and otherwise discriminating against Plaintiff as set forth herein because of

   Plaintiff’s sex and gender.


65. Plaintiff hereby makes a claim against the Defendants under all of the applicable paragraphs of

   Title VII.


                               AS A SECOND CAUSE OF ACTION FOR
                                 RETALIATION UNDER TITLE VII
                                  (Not Against Individual Defendants)


66. Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

   complaint as if fully set forth at length.


67. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a) provides that it shall

   be unlawful employment practice for an employer: “(1) to discriminate against any of his

                                                     9
                Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 10 of 15




   employees because she has opposed any practice made an unlawful employment practice by this

   subchapter, or because she has made a charge, testified, assisted or participated in any manner in

   an investigation, proceeding, or hearing under this subchapter.”


68. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e seq. by

   discriminating against Plaintiff with respect to the terms, conditions or privileges of employment

   because of her opposition to the unlawful employment practices of Defendants.


69. Plaintiff hereby makes a claim against the Defendants under all of the applicable paragraphs of

   Title VII.


                                AS A THIRD CAUSE OF ACTION
                                FOR DISCRIMINATION UNDER
                                   NEW YORK STATE LAW
                                     (Against All Defendants)

70. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

71. Executive Law § 296 provides that “1. It shall be an unlawful discriminatory practice: (a) For an

   employer or licensing agency, because of an individual's age, race, creed, color, national origin,

   sexual orientation, military status, sex, disability, predisposing genetic characteristics, marital

   status, or domestic violence victim status, to refuse to hire or employ or to bar or to discharge from

   employment such individual or to discriminate against such individual in compensation or in terms,

   conditions or privileges of employment.”

72. Defendants engaged in an unlawful discriminatory practice by discriminating against the Plaintiff

   because of Plaintiff’s sex, harassing Plaintiff, and causing a hostile work environment.

73. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

   Executive Law Section 296.

                                                    10
               Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 11 of 15




74. Defendants violated the above and Plaintiffs suffered numerous damages as a result.



                               AS A FOURTH CAUSE OF ACTION
                                  FOR RETALIATION UNDER
                                   NEW YORK STATE LAW
                                     (Against All Defendants)

75. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

76. New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

   practice: "For any person engaged in any activity to which this section applies to retaliate or

   discriminate against any person because [s]he has opposed any practices forbidden under this

   article."

77. Defendants engaged in an unlawful discriminatory practice by retaliating against Plaintiff.

78. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                               AS A FIFTH CAUSE OF ACTION
                             FOR AIDING AND ABETTING UNDER
                                  NEW YORK STATE LAW
                                   (Against All Defendants)

79. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of the

   complaint.

80. New York State Executive Law §296(6) further provides that “It shall be an unlawful

   discriminatory practice for any person to aid, abet, abet, incite, compel or coerce the doing of any

   of the acts forbidden under this article, or to attempt to do so.”

81. Defendants engaged in an unlawful discriminatory practice by aiding, abetting, compelling and/or

   coercing the discriminatory behavior as stated herein.

82. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                                                     11
             Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 12 of 15




                              AS A SIXTH CAUSE OF ACTION
                              FOR DISCRIMINATION UNDER
                        THE NEW YORK CITY ADMINISTRATIVE CODE
                                  (Against All Defendants)

83. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

84. The Administrative Code of City of NY § 8-107 [1] provides that "It shall be an unlawful

   discriminatory practice: "(a) For an employer or an employee or agent thereof, because of the

   actual or perceived age, race, creed, color, national origin, gender, disability, marital status, sexual

   orientation or alienate or citizenship status of any person, to refuse to hire or employ or to bar or

   to discharge from employment such person or to discriminate against such person in compensation

   or in terms, conditions or privileges of employment."

85. Defendants engaged in an unlawful discriminatory practice in violation of New York City

   Administrative Code Title 8, by creating and maintaining discriminatory working conditions and

   a hostile work environment, and otherwise discriminating against the Plaintiff because of Plaintiff's

   associated disability.

86. Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of New

   York City Administrative Code Title 8.

87. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                           AS A SEVENTH CAUSE OF ACTION
                              FOR RETALIATION UNDER
                      THE NEW YORK CITY ADMINISTRATIVE CODE
                                 (Against All Defendants)

88. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

89. The New York City Administrative Code Tide 8, §8-107(1)(e) provides that it shall be unlawful



                                                     12
             Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 13 of 15




   discriminatory practice: "For an employer . . . to discharge . . . or otherwise discriminate against

   any person because such person has opposed any practices forbidden under this chapter. . . "

90. Defendants engaged in an unlawful discriminatory practice in violation of New York City

   Administrative Code Tide 8, §8-107(1) (e) by discriminating against Plaintiff because of Plaintiff's

   opposition to the unlawful employment practices of Plaintiff's employer.

91. Defendants violated the above and Plaintiff suffered numerous damages as a result.



                          AS AN EIGHTH CAUSE OF ACTION
                         FOR AIDING AND ABETTING UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE
                                (Against All Defendants)

92. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

93. The New York City Administrative Code Title 8, §8-107(6) provides that it shall be unlawful

   discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing of any of

   the acts forbidden under this chapter, or attempt to do so."

94. Defendants engaged in an unlawful discriminatory practice in violation of New York City

   Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and coercing the

   above discriminatory, unlawful and retaliatory conduct.

95. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                                  AS A NINTH CAUSE OF ACTION
                                    FOR INTERFERENCE UNDER
                         THE NEW YORK CITY ADMINISTRATIVE CODE
                                        (Against All Defendants)
96. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.




                                                    13
             Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 14 of 15




97. Section 8-107(19), entitled “Interference with protected rights” provides that “It shall be an

   unlawful discriminatory practice for any person to coerce, intimidate, threaten or interfere with, or

   attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or enjoyment

   of, or on account of his or her having aided or encouraged any other person in the exercise or

   enjoyment of, any right granted or protected pursuant to this section.”

98. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                           AS A TENTH CAUSE OF ACTION
                         FOR SUPERVISOR LIABILITY UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE
                                (Against All Defendants)

99. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

100.       Section 8-107(13) entitled Employer liability for discriminatory conduct by employee,

   agent or independent contractor provides "An employer shall be liable for an unlawful

   discriminatory practice based upon the conduct of an employee or agent which is in violation of

   any provision of this section other than subdivisions one and two of this section." b. An employer

   shall be liable for an unlawful discriminatory practice based upon the conduct of an employee or

   agent which is in violation of subdivision one or two of this section only where: (1) the employee

   or agent exercised managerial or supervisory responsibility; or (2) the employer knew of the

   employee's or agent's discriminatory conduct, and acquiesced in such conduct or failed to take

   immediate and appropriate corrective action; an employer shall be deemed to have knowledge of

   an employee's or agent's discriminatory conduct where that conduct was known by another

   employee or agent who exercised managerial or supervisory responsibility; or (3) the employer

   should have known of the employee's or agent's discriminatory conduct and failed to exercise



                                                    14
             Case 1:19-cv-02678-RA Document 1 Filed 03/26/19 Page 15 of 15




   reasonable diligence to prevent such discriminatory conduct.

101.       Defendants violated the above and Plaintiff suffered numerous damages as a result.



       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in an amount

   which exceeds the jurisdiction of all lower courts for all damages including but not limited to

   compensatory damages, punitive damages, statutory damages, lost wages, back pay, front pay,

   attorney’s fees, costs, interest and all other damages as are just and proper to remedy Defendants’

   unlawful employment practices.




                                             JURY DEMAND

   Plaintiff demands a jury trial on all issues to be tried.


   Date: March 26, 2019
         New York, New York


                                                               Respectfully Submitted,

                                                               DEREK SMITH LAW GROUP, PLLC.

                                                               Attorneys for Plaintiff




                                                  By: __________________________
                                                      DEREK SMITH LAW GROUP, PLLC
                                                      Seamus P. Barrett, Esq.
                                                      One Penn Plaza, Suite 4905
                                                      New York, New York 10119
                                                      (212) 587-0760
                                                      seamus@dereksmithlaw.com


                                                      15
